DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Appeal Brief filed on 11 March 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, Applicant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Applicant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS SWEET/           Supervisory Patent Examiner, Art Unit 3799                                                                                                                                                                                             



The rejection is adequately supported by facts and law.
Applicant argues that the conclusion that it is within the skill of a worker in the art to move images on a display is unsupported by the record. However, the Examiner notes that the Final rejection cited to a case from the Federal Circuit holding that the arrangement of contents on a display, without an improvement to the underlying technology, is a patent ineligible abstract concept. (See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) “Recitation… of the collection, organization, and display of two sets of information on a generic display device is abstract absent a ‘specific improvement to the way computers [or other technologies] operate’” (quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir.2016))). Since the arrangement of elements on a screen is an abstract idea that is not patent eligible subject matter, it follows naturally that such limitations do not patentably distinguish from the prior art. 

The Examiner did not ignore claim limitations in a §103 rejection. 
Applicant argues that the Examiner has “ignored” claim limitations in making the obviousness rejection, using case law to ignore the specific arrangement of elements on the display. (App. Br. 11). To the contrary, the Examiner has applied the law set forth in the cited cases not to ignore the claimed arrangement, but to convey that such an arrangement is not eligible for patent protection. The Examiner is not contending that the claims as a whole comprise ineligible subject matter, as the claims recite a patent eligible machine. However, the arrangement of a display on the claimed machine, without an underlying improvement in technology, is abstract, and therefore cannot itself convey patentability. 
Applicant notes that the words “arrangement” or “contents” do not appear in the Interval Licensing decision. (App. Br. 11). That those particular words are absent does not Interval Licensing decision (see Interval Licensing at 1345). 
As noted by Applicant, a §103 rejection is a mixed question of fact and law. (App Br. 12). The facts show that Curtis discloses an extracorporeal blood treatment machine with a display of graphical elements as set forth by Applicant. Curtis does not disclose that the graphical elements (contents) are arranged in the manner (organized) set forth by Applicant. The law establishes that the arrangement (organization) of elements (contents) on a display is an abstract idea, not eligible for patent protection (see Interval Licensing at 1345). Accordingly, Applicant’s arrangement of icons on a display does not patentably distinguish the claims from the Curtis reference. 

Curtis teaches a human-shaped graphical element movable in relation to other elements on a display

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Applicant argues that Curtis does not teach a human-shaped graphical element (hereinafter HSGE) is movable proximate one or more process feature graphical elements. Applicant is trying to persuade the reader that the claimed HSGE is, essentially, animated on a single screen. But that is not what the claim, on its face, says. The claim says the HSGE is “movable” proximate other elements, and does not require the movement to be represented in a single image or screen. Curtis teaches, in at least FIGS 16 and 17 (reproduced at left), a HSGE in the form of an arm. That arm moves in position between the screens depicted in FIG 16 and FIG 17, 
Applicant argues that deleting an element between static screens does not teach a moving graphical element. However, every computer animation necessarily involves the illumination or darkening of a pixel in the graphic. The removal or replacement of a graphic from a static display uses the same principles of illuminating or darkening selected pixels to generate an image. 
Applicant argues that Curtis fails to teach moving of the HSGE to indicate blood line connection. However, movement of the HSGE claimed by Applicant indicates to a user what step the practitioner has completed with regard to a patient connection step. As such, movement of the HSGE is conveying a message to a human user independent of the underlying operating system or computing operations. Because movement of the HSGE is simply conveying information, the movement does not have a functional relationship between the HSGE and the computer system. Additionally, the movement of the HSGE claimed by Applicant does not cause the computer to facilitate the retrieval or processing of information. Because the movement of the HSGE does not have a functional relationship to the computer or prompt computer action, it qualifies as printed matter (see In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (“[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.”)), MPEP 2111.05(III)). As such, the movement of the claimed HSGE should not be given patentable weight. 


Curtis teaches the elements of claims 18 and 19 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Applicant argues that neither Curtis not Suzuki teach the “human-shaped graphical element comprises a connection area corresponding to a process feature graphical element  that is at least proximate to the corresponding process feature graphical element when the human-shaped graphical element is proximate the corresponding process feature graphical element graphical region to indicate a change in the state of the process feature corresponding to the human-shaped graphical element” as recited in claim 18. (App. Br. 16). While Applicant’s claim language seems complicated, the claim apparently is attempting to describe to the screens illustrated in Applicant’s FIGS 3C and 3D (see Specification at ¶0091, 0092, Figures reproduced above). Those screens illustrate an uncomplicated animation sequence in which an element 214 in a display simply moves from a first location 230 across an area 232 to be in contact with another area 220 of the display. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
The language of claims 18 and 19 are setting forth a simple animation sequence. Suzuki discloses a medical treatment apparatus with animations featuring hands (a human-shaped graphical element) bringing two elements in contact with one another (connecting fluid lines), reasonably suggesting Applicant’s combination of human figures, a connection area, and the movement of elements to be in contact with a connection area of a human-shaped graphical element (see Suzuki FIG 10, shown at right). 
Curtis does suggest the elements of claims 22 and 23 
With regard to claim 22, Applicant argues that Curtis fails to teach the step of “allowing a user to select an area” of a graphic to generate a response from the machine. (App. Br. 17). Allowing a user to perform a theoretical action is not a structural limitation of an apparatus, and therefore should not be afforded patentable weight. In any event, Curtis does, indeed, disclose that the machine “offer[s] the user options to change treatment parameters on the visual presentation device 415 such as a touch screen” (see Curtis ¶0117). Changing treatment parameters via a touch screen is reasonably and readily understood as “allowing a user to select an area.” 
With regard to claim 23, Applicant argues that Curtis fails to disclose a heart-shaped graphic that, when selected, indicates a blood pressure measurement sequence. Curtis does disclose a graphic that, when selected, initiates a blood pressure measurement sequence, but it is not in the shape of a heart (see Curtis FIG 20, below). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Applicant argues that the shape of the graphic is not merely ornamental since it initiates a particular measurement. (App. Br. 17). However, the rectangular graphical element disclosed by Curtis provides the same function as that claimed by Applicant. Applicant does not establish how a heart shape has a patentable distinction over a prior art shape that performs the same function. In fact, the shape of the element is irrelevant to its mechanical function of its selection on a screen. As such, the heart shape is an aesthetic choice that does not distinguish over the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0138533 to Curtis et al. 
With regard to claims 1, 20, and 28, Curtis discloses a dialysis system with a blood circuit and a dialysate circuit (see ¶0012) and a display apparatus (see FIG 5). The display apparatus comprises graphical user interfaces (“GUIs”) that correspond to different steps and elements of the process, including human-shaped elements, spaced apart, and a touch screen (see at least FIG 20). The GUIs comprise elements that can be moved by the user in response to changes in the state of the apparatus (see at least FIGS 6-8, illustrating that different screens may be activated by the user). The apparatus further comprises a computing apparatus connected to the treatment machine and the display, wherein the computing apparatus can detect connection of the blood circuit, and displays graphical information accordingly, moving between screens. Curtis does not teach that the elements are arranged in the pattern claimed by Applicant. However, it is within the skill of a worker in the art to move images on a display (such as touching an “OK” button on the Curtis apparatus) in order to provide the most relevant information. 
With regard to claims 3, 4, and 7, Curtis discloses that the apparatus may detect connection or disconnection to the patient, allowing the patient to move the human-shaped 
With regard to claim 6, Curtis discloses that the apparatus may comprise a sensor that detects connection to the patient, inferring the presence of a blood sensor (see at least ¶0064). 
With regard to claim 9, Curtis discloses graphical elements that correspond to uncoupling the fluid circuits from the apparatus (see FIG 28, asking the patient for an “OK” confirmation). 
With regard to claims 10, 11, 13, 14, 21, and 22, Curtis illustrates screens that show the amount of fluid removed from the patient, as well as a blood related parameter, connection to the patient, and blood pressure (see FIGS 16, 17, 20, 23). 
With regard to claims 18 and 19, Curtis does not specifically disclose a human shaped element corresponding to a process feature with a changing status, but such a display is within the skill of a worked in the art, as evidenced by US 2004/0031756 to Suzuki, which discloses the use of human figures and animated displays to assist the user in proper operation of a dialysis machine (see FIGS 10, 11, 13, ¶0117). 
With regard to claims 12 and 23, the selection of a happy face or heart shape does not appear to alter the function of the graphical element. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I). 
With regard to claim 15, Curtis depicts an affordance indication (indicating where an icon should be moved to or from) in the form of the pre-treatment setup progress bar in Figure 16-17. The affordance indication shows where the highlighted setup spherical icon will move to on the next screen. Accordingly, Curtis suggests the limitations of the claims.

With regard to claim 17, the graphical animation comprising a flow of particles amounts to a recitation of printed matter that does not have a functional or structural relationship to the substrate—in this case, a display screen (see In re DiStefano, 808 F.3d 845, 850 (Fed. Cir. 2015). The depiction of a flow of particles does not prompt the user or the machine to take a particular action, amounting to a decorative display that is not afforded patentable weight. 
With regard to claims 24 and 25, Curtis discloses that the apparatus may display an operating parameter of the blood treatment process as well as fluid-circuit related processes such as blood pressure or the amount of fluid removed from the patient, (see FIGS 16, 17, 20, 23). 
With regard to claims 26 and 27, Curtis discloses user adjustable displays that may include heparin delivery rates (see at least FIG 21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 March 2021